Citation Nr: 0021760	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder. 


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to January 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1991 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision the RO denied 
entitlement to service connection for spondylolisthesis.  The 
veteran perfected an appeal of that decision.

The veteran's claims file was later transferred to the New 
Orleans, Louisiana, VARO and finally to the Reno, Nevada, 
VARO because the veteran changed his residence to those 
areas.  This case was previously before the Board in August 
1996, at which time it was remanded for additional 
development.  That development has been completed to the 
extent possible and the case returned to the Board.


FINDING OF FACT

The claim of entitlement to service connection for a low back 
disorder is not supported by competent medical evidence 
showing that the low back disorder is related to an in-
service disease or injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. §§ 1111, 5107(a) 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records, including the reports 
of examinations conducted on entering and separating from 
service, are negative for any complaints or clinical findings 
pertaining to the low back.  

The veteran initially claimed entitlement to service 
connection for a back condition in October 1991.  With the 
exception of medical treatment received shortly after his 
separation from service, throughout the adjudication of his 
claim and appeal he has not provided any information 
regarding treatment received for the low back disorder prior 
to 1991.  He indicated that the physician providing the 
treatment following his separation from service was deceased.  
In an October 1991 statement, and in many statements 
submitted thereafter, he reported that his treating VA 
physician had diagnosed his low back disorder as 
spondylolisthesis in 1991 and told him that he had been born 
with the disorder.  He stated that he had had problems with 
his back during service with heavy lifting and sleeping in a 
Navy bunk, for which he received medical attention.  He 
stated that he had been told in service that he had curvature 
of the spine.  He asserted that the low back disorder, which 
had existed prior to entering service, had been aggravated by 
the activities he performed during service.  He also claimed 
to have had low back pain since his separation from service.

VA treatment records beginning in September 1991, private 
examination reports, and the report of an April 1995 VA 
examination indicate that the veteran has severe, advanced 
degenerative disc and joint disease at L5-S1, with marked 
spondylolisthesis at that level.  The treatment records and 
VA examination report provide no etiology for the disorder.  
The September 1991 VA treatment record indicates that the 
veteran reported that the onset of back pain occurred in 
1970, and the treating physician noted that the back disorder 
was not service-connected.  In August 1993 he reported having 
had low back pain since the age of 18.  In September 1993 his 
mental health therapist indicated that he had had 
spondylolisthesis for 40 years.  In a January 1994 report the 
therapist stated that the veteran had been diagnosed with 
spondylolisthesis 40 years previously, and that she had 
provided treatment for the veteran since September 1993.

In May 1992 the veteran underwent a medical examination in 
conjunction with his claim for Social Security disability 
benefits.  During the examination he reported a forty-year 
history of chronic low back pain, but denied having incurred 
any trauma to the back.  He stated that the pain had slowly 
progressed over the previous 40 years, and that he currently 
had back pain that became debilitating with activity.  
Following a physical examination and diagnostic testing, the 
examiner stated that the veteran complained of a 40-year 
history of essentially mechanical low back symptoms.  The 
examiner found that, based on an X-ray study, the veteran had 
grade 2 spondylolisthesis of L5 on S1, which likely accounted 
for his level of discomfort.  The examiner did not provide 
any etiology for the disorder.

During an October 1992 medical examination, which was also 
performed in relation to his claim for Social Security 
benefits, the veteran again reported a 40-year history of low 
back pain.  He stated that he began experiencing low back 
pain while in service, and that the pain persisted since that 
time.  The examiner provided a diagnosis of degenerative 
arthritis of the lumbosacral spine, and referenced the 
radiographic evidence of spondylolisthesis of the L5-S1 
vertebrae.  The examiner did not provide an opinion on the 
cause of the disorder, other than to indicate that it was 
degenerative.

II.  Analysis

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is presumed to be true unless 
inherently incredible or beyond the competence of the person 
making the assertion.  See Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).

The report of the examination on the veteran's entrance on 
active duty does not indicate that any spinal abnormalities 
were found on examination.  He is, therefore, entitled to the 
presumption of soundness on entering service.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).  Although he has made 
numerous assertions to the effect that the low back disorder 
is congenital, there is no medical evidence of record to that 
effect.  His statements that the disorder existed prior to 
service are not sufficient to rebut the presumption of 
soundness.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The Board finds that the presumption of soundness has not 
been rebutted, and that the low back disorder did not pre-
exist service.

The evidence shows that the veteran has degenerative joint 
and disc disease of the lumbosacral spine, with 
spondylolisthesis at L5-S1.  He has, therefore, presented 
competent medical evidence of a current diagnosis of 
disability.  He has also provided lay evidence of having 
experienced low back pain while in service.  The Board finds, 
therefore, that the first and second Caluza elements have 
been satisfied.  Caluza, 7 Vet. App. 498, 506

The veteran has not, however, submitted competent medical 
evidence of a nexus between the in-service back complaints 
and the current diagnosis of disability.  Although he has 
reported having had low back pain since service, he has not 
provided probative evidence indicating that the symptoms that 
he experienced during and following service are related to 
the current medical diagnosis.  See Voerth v. West, 13 Vet. 
App. 118 (1999) (a veteran who has been diagnosed with a 
chronic condition must still provide medical evidence of a 
nexus between the current diagnosis and the putative 
continuous symptomatology).  The veteran's assertions that 
his low back disorder was incurred in or aggravated by 
service are not probative because he is not competent to 
provide evidence of the etiology of a medical disorder.  
Grottveit, 5 Vet. App. at 93.  In addition, his assertions 
are not probative because degenerative joint and disc disease 
is not the type of disability that is subject to lay 
observation.  Clyburn, 12 Vet. App. at 296.

His mental health therapist stated that he had had 
spondylolisthesis for 40 years, but she later stated that he 
had been diagnosed with spondylolisthesis 40 years 
previously.  The medical evidence shows that 
spondylolisthesis was not diagnosed until 1991.  She did not 
begin treating the veteran until 1993, and there is no 
medical evidence documenting his symptoms or diagnosis prior 
to 1991.  As a psychologist, her competency to provide an 
opinion on the onset of an orthopedic disorder is 
questionable.  The Board finds, therefore, that her 
statements are not probative of a nexus between the currently 
diagnosed low back disability and the veteran's reported 
symptoms.  See Jones v. West, 12 Vet. App. 383 (1999) (the 
presumption of credibility does not apply where a fact 
asserted is beyond a person's competency or where the 
evidence is inherently false).

During the Social Security medical examinations the veteran 
reported having a 40-year history of low back pain with 
currently severe symptoms.  The examiner in May 1992 
indicated that the clinical findings explained his level of 
low back discomfort.  The examiner did not find, however, 
that the currently diagnosed pathology caused the symptoms 
that the veteran purportedly experienced for the previous 
40 years.  The examiner in October 1992 did not provide any 
opinion on the etiology or onset of the low back disorder, or 
its relationship, if any, to the veteran's complaints during 
and following service.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence that is simply information recorded 
by a medical examiner, unenhanced by any medical comment by 
that examiner, does not constitute competent medical evidence 
of a nexus).  In the absence of competent medical evidence of 
a nexus between the currently diagnosed low back disorder and 
an in-service disease or injury, the Board has determined 
that the claim of entitlement to service connection for a low 
back disorder is not well grounded.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 126 F.3d 
at 1469.  VA may, however, dependent on the facts of the 
case, have a duty to notify him of the evidence needed to 
support his claim.  38 U.S.C.A. § 5103; see also Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).  The veteran has stated 
that the VA physician who diagnosed his low back disorder, as 
well as many other physicians, told him that the disorder had 
been aggravated by service.  The RO contacted the VA 
physician in September 1996, at which time the physician 
stated that in his 45 years with VA he had not discussed with 
veterans the issue of whether their disorders were ratable 
for VA purposes.  He also stated that he did not remember 
having provided treatment to the veteran, and that he was not 
able to provide an opinion on whether the low back disorder 
had been aggravated by service.  The treatment record 
documenting the examination does not indicate that the 
physician related the low back disorder to service.

The RO notified the veteran that he should contact the 
physicians who had told him that his low back disorder had 
been aggravated by service, and ask them to submit that 
opinion in writing.  The veteran responded that he had 
requested the written opinions from the physicians, but no 
such opinions have been submitted to VA.  Another VA 
physician who purportedly told the veteran that his low back 
disorder had been aggravated by service is no longer employed 
by VA.

The veteran also claims that his service medical records are 
incomplete, in that they do not document the four months of 
treatment that he received for back complaints.  The RO 
requested the National Personnel Records Center (NPRC) to 
conduct a more thorough search for additional records, but 
none were located.  The RO also contacted the service 
department facility from which the veteran claimed to have 
received the treatment, but no records of treatment were 
located.

The veteran has not indicated the existence of any other 
evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 



